     Case 3:20-cv-02910-L Document 220 Filed 02/03/21            Page 1 of 13 PageID 3064


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                     §
U.S. COMMODITY FUTURES TRADING                       §
COMMISSION, et al.                                   §
                                                     §
                       Plaintiffs,                   §
                                                     §            CIVIL ACTION NO.
v.                                                   §              3:20-CV-2910-L
                                                     §
TMTE, INC. a/k/a METALS.COM, CHASE                   §
METALS, INC., CHASE METALS, LLC,                     §
BARRICK CAPITAL, INC., LUCAS THOMAS                  §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,              §
and SIMON BATASHVILI,                                §
                                                     §
                       Defendants,                   §
                                                     §
TOWER EQUITY, LLC,                                   §
                                                     §
                       Relief Defendant.             §
                                                     §


                RECEIVER'S UNOPPOSED SECOND FEE APPLICATION

         Pursuant to the Statutory Restraining Order ("SRO") entered by the Court on September

22, 2020, the Receiver is required to submit periodic fee petitions for authorization to pay fees

and expenses of the receivership. The Receiver provided the U.S. Commodity Futures Trading

Commission (the "CFTC") and counsel for the Defendants Asher and Batashvili with a complete

copy of the proposed Application, together with all exhibits and relevant billing information.

The CFTC and Defendants are unopposed to the relief requested herein.

         The Receiver's Second Fee Application covers the period from October 25, 2020 through

December 21, 2020.




RECEIVER'S SECOND FEE APPLICATION                                                       PAGEl
     Case 3:20-cv-02910-L Document 220 Filed 02/03/21                             Page 2 of 13 PageID 3065


                                                  I.
                                     FEES AND EXPENSES INCURRED

           A. Receiver Fees & Expenses

           Fees.    By this Application, the Receiver requests authority to pay $55,458 in Receiver

fees, which is 80% of the total Receiver fees of $69,322.50 incurred from October 25, 2020

through December 21, 2020. During this period, the Receiver provided 177.75 hours of service

at his discounted hourly rate of $390.00 1• In addition to reducing his standard hourly billing rate,

the Receiver also discounted his total fees by 20%. The valuable services provided by the

Receiver during this time period are set forth in the invoices attached hereto as Exhibit A. The

services are also summarized in the Receiver's Second Report [Dkt. 217], filed on January 5,

2021.

           Expenses. In addition, to assist the Receivership Estate, the Receiver incurred expenses

in the amount of $1,123.44. See Ex. A at 8. These are travel expenses for a trip from Dallas to

Los Angeles for the additional seizure of assets and interview of witnesses on October 28-29,

2020 and consist of airfare, hotel, rental car, and per diem. 2 The Receiver did not charge for his

time travelling between Dallas and Los Angeles.

           In sum, pursuant to the SRO, the Receiver seeks authority to pay a total of $56,581.44 in

Receiver fees and expenses incurred from October 25, 2020 through December 21, 2020.

           B. Receiver's Counsel Fees and Expenses.

           Fees. The law firm of Scheef & Stone, L.L.P. ("Scheef & Stone") serves as primary

counsel for the Receiver. Scheef & Stone submits monthly invoices to the Receiver for the

services rendered. By this Application, the Receiver requests authority to pay Scheef & Stone

$109,717.57 in fees, which is 85% of the total fees of $129,079.50 billed by Scheef & Stone for



1
    Mr. Crawford's regular billing rate for non-receivership matters is $450 per hour.
2   The per diem of $66 is the federal per diem rate for Los Angeles.

RECEIVER'S SECOND FEE APPLICATION                                                                  PAGE2
  Case 3:20-cv-02910-L Document 220 Filed 02/03/21                  Page 3 of 13 PageID 3066


the work performed from October 25, 2020 through December 21, 2020. Attached hereto as

Exhibit B are Scheef & Stone's invoices for the period from October 25, 2020 through

December 21, 2020.

       The attorneys and paralegals of Scheef & Stone who provided services to the Receiver

during this period, their billable rates, and the hours billed are summarized as follows:



         Attorney/Paralegal      Hours      Billable Rate    Total Billed
                                 Billed
        Peter Lewis              132.40         $435              $57,594
        (Partner)
        James Stafford             45.00        $300              $13,500
        (Partner)
        Mark Simon                  4.55        $435            $1,979.25
        (Partner)
        Leslie Sanderson           42.95        $305          $13,099.75
        (Associate)
        Priya K. Jesani            32.90        $270               $8,883
        (Associate)
        Walker S. Young            43.15        $240              $10,356
        (Associate)
        Margaret Shea              52.00        $200              $10,400
        (Associate)
        Jessica Rolls              23.25        $200               $4,650
        (Associate)
        Katherine Whitlock          3.40        $200                 $680
        (Law Clerk)
        Deb Baxter                  2.75        $125              $343.75
        (Paralegal)
        Elizabeth Olivarez         60.75        $125            $7,593.75
        (Paralegal)
        TOTALS:                   443.10       $291.31       $129,079.50
                                            (blended rate)
        After 15% Discount        443.10         $248        $109,717.57
                                             (discounted
                                            blended rate)




RECEIVER'S SECOND FEE APPLICATION                                                           PAGE3
  Case 3:20-cv-02910-L Document 220 Filed 02/03/21                    Page 4 of 13 PageID 3067


        Scheef & Stone provided valuable services to the Receiver during the period of October

25, 2020 through December 21, 2020. A description of these services is set forth in the invoices

attached hereto as Exhibit B. The services are also summarized in the Receiver's Second Report

[Dkt. 217], filed on January 5, 2021.

        Expenses. In addition, to assist the receivership estate, Scheef & Stone incurred expenses

in the amount of $12,340.25 between October 25, 2020 and December 21, 2020. The expenses

are set forth in detail in the invoices attached hereto as Exhibit B, but can be summarized as

follows:

        Filing fees for 17 lis pendens on 17 Pennsylvania properties               $4,364.75

        Overnight mail sending Court orders to salesmen and others                 $1,861.93

        Court reporter fees (depositions of individual defendants)                 $1,903

        Appraisal of artwork for purposes of selling                               $1,000

        Follow up fees for Section 754 filings with district courts                $772.92

        Travel expenses for Dallas to Los Angeles Oct. 28-29 (travel
        time of Peter Lewis was not charged)                                       $835.45

        In sum, pursuant to the SRO, the Receiver seeks authority to pay Scheef & Stone a total

of $122,057.82 in fees and expenses incurred from October 25, 2020 through December 21,

2020.

        Fees and Expenses to Ancillary Counsel.        The Receiver retained Cort Thomas of the

law firm of Brown Fox, PLLC to represent the Receiver in the Receiver's dispute with Bank of

America because the Receiver's primary counsel had a conflict of interest in being adverse to

Bank of America. Specifically, Mr. Thomas was retained to represent the Receiver with claims

against Bank of America arising from the failure of Bank of America to comply with the SRO.

By this Application, the Receiver requests authority to pay Brown Fox, PLLC $3,888 in fees,

which is based upon 9.60 hours of work performed from November 17, 2020 through December

RECEIVER'S SECOND FEE APPLICATION                                                        PAGE4
  Case 3:20-cv-02910-L Document 220 Filed 02/03/21                Page 5 of 13 PageID 3068


31, 2020 at Mr. Thomas' rate of $405. Mr. Thomas provided valuable services to the Receiver

from the period of November 17, 2020 through December 31, 2020, specifically by assisting the

Receiver in recovering $550,000 Bank of America allowed to be transferred out of an account

controlled by Defendant Lucas Asher that should have been frozen by Bank of America pursuant

to the SRO. In addition, Mr. Thomas assisted the Receiver in obtaining bank records from Bank

of America that Bank of America failed to produce as required by the SRO. A description of the

services provided by Mr. Thomas of Brown Fox PLLC is set forth in the invoice attached hereto

as Exhibit C. The Receiver also seeks authority to pay Brown Fox PLLC the mailing expenses

incurred of $39.27.

        In sum, pursuant to the SRO, the Receiver seeks authority to pay Brown Fox PLLC a total

of $3,927.27 in fees and expenses incurred from November 17, 2020 through December 21,

2020.

        C. Receiver's Accountant Fees and Expenses.

        Fees.   The accounting firm of Brandlin and Associates in Los Angeles, California serves

as the accountant for the Receiver. By this Application, the Receiver requests authority to pay

Brandlin and Associates $5,210.75 in fees for the work performed from October 25, 2020

through December 21, 2020, and reimbursement of expenses of $8,034.47.             Brandlin and

Associates discounted its fees substantially from their standard hourly rates. Attached hereto as

Exhibit D is Brandlin and Associates invoice for the period from October 25, 2020 through

December 21, 2020. The fees are broken down as follows:

                Accountant              Hours         Billable Rate       Total Billed
                                        Billed
         Jeff Brandlin (accounting       2.10              $395             $829.50
         work)

         Jeff Brandlin                   5.70              $125             $712.50
         (logistical work)


RECEIVER'S SECOND FEE APPLICATION                                                        PAGES
  Case 3:20-cv-02910-L Document 220 Filed 02/03/21                Page 6 of 13 PageID 3069


         John Samore                     5.50              $125                $687.50
         (logistical support)
         Gerardo Castellanos                16.85          $125              $2,106.25
         (logistical support)
         Mike Harmon                         2.50          $350                $875.00
         (accounting work)
         TOTALS:                            32.65   $160 (blended rate)      $5,210.75

        The accounting firm of Brandlin & Associates provided valuable services to the

Receiver, which services are described on the invoice attached hereto as Exhibit C. In particular,

because Brandlin & Associates has its office in Los Angeles, it provided a lot of logistical

support to the Receiver including making the Defendants' office space available for inspection

by potential purchasers; assisting with moving the home furnishings of Defendant Simon

Batashvili out of his home and into storage facilities; assisting with the showing of the vehicles

to potential purchasers; and assisting with obtaining information regarding the computers in

storage for sale by the Receiver. In addition, as the Receiver obtained bank records he provided

such records to Brandlin & Associates to begin the forensic accounting of such records and spent

time conferring with the Receiver regarding the scope of the forensic accounting.

        The expenses incurred by Brandlin & Associates are detailed in Exhibit C and include

reimbursement for third party labor in moving the home furnishings of Defendant Simon

Batashvili out of his home and into storage; storage expenses for storing computers taken from

the Defendants' office; storage expenses for storing the home furnishings of Defendants Lucas

Asher and Simon Batashvili; towing the Shelby Cobra; and storage expenses for the two vehicles

seized from the Defendants - a Shelby Cobra and a Mercedes.

         In sum, pursuant to the SRO, the Receiver seeks authority to pay Brandlin & Associates

a total of $13,245.22 in fees and expenses incurred from October 25, 2020 through December 21,

2020.




RECEIVER'S SECOND FEE APPLICATION                                                        PAGE6
     Case 3:20-cv-02910-L Document 220 Filed 02/03/21                     Page 7 of 13 PageID 3070


                                                          ***
           Based on the foregoing, the Receiver believes the services rendered to the receivership by

the Receiver, the Receiver's law firm Scheef & Stone, and the Receiver's accountants Brandlin

& Associates. were valuable and that the rates charged to the receivership were fair and

reasonable. Moreover, the expenses incurred for the receivership were reasonable and necessary.

The attorneys for the CFTC previously reviewed the invoices of the Receiver, Scheef & Stone,

Brown & Fox, PLLC, and Brandlin & Associates and are unopposed to the invoices being paid

with the discounts being applied by the Receiver as set forth herein.

                                                           II.
                   LEGAL DISCUSSION OF GUIDELINES FOR PAYMENT OF
                          RECEIVERSHIP FEES AND EXPENSES

           In reviewing the total discounted fees of the Receiver, the Receiver's counsel, and the

Receiver's accountants incurred, divided by the hours worked, the lodestar average rate per hour

is $262. In accordance with the law governing calculation of the lodestar rate, the lodestar rate

for which approval is sought in this case is reasonable and does not merit any adjustment.

           The "lodestar" method of evaluating the reasonableness of fees, which has been expressly

approved by the Supreme Court, requires the court to look into the prevailing market rates in the

relevant community and compare the prevalent rates with the average rate charged in the matter

in issue. Perdue v. Kenny, 130 S.Ct. 1662, 1673 (2010). The lodestar method also includes most

of the relevant factors constituting a "reasonable" fee, but does not rely expressly require the

"subjective" Johnson factor analysis. 3 Id.




3
    These Johnson factors are nevertheless addressed herein. See infra.


RECEIVER'S SECOND FEE APPLICATION                                                           PAGE7
    Case 3:20-cv-02910-L Document 220 Filed 02/03/21                        Page 8 of 13 PageID 3071


        The Court calculates the lodestar by determining the number of hours reasonably

expended by an appropriate hourly rate in the community. 4 Louisiana Power & Light Co. v.

Kellstrom, 50 F.3d 319, 324 (5 1h Cir. 1995). In evaluating whether requested fees are reasonable,

the court may use its own expertise and judgment to independently assess the value of an

attorney's services. Davis v. Bd. Of Sch. Comm 'rs of Mobile County, 526 F.2d 865, 868 (5th Cir.

1976). The Court also looks for evidence of "billing judgment," or the attorney or receiver's

decision to discount or write off time that was unproductive or duplicative. Saizan v. Delta

Concrete Prods. Co., 448 F.3d 795, 799 (5th Cir. 2006). The amount of the award, and any

reduction of the requested fee award, is within the trial court's discretion. See, e.g., United

States Football league v. National Football League, 887 F.2d 408, 415 (2d Cir. 1989).

        Additional considerations are also relevant in the context of an equity receivership. First,

the agreement or opposition of the CFTC to the fee application is entitled to great weight. See,

e.g., SEC v. Fifth Ave. Coach Lines, Inc., 364 F.Supp. 1220, 1222 (S.D.N.Y. 1973). Further,

given the public service nature of equity receiverships, courts also consider the amounts

recovered or other results obtained by the receiver in determining what constitutes a "reasonable

fee." SEC v. Goren, 272 F.Supp.2d 202, 207 (E.D.N.Y. 003). Additionally, examination of

reasonableness and necessity should take into account all circumstances surrounding the

receivership. See, SEC v. W.L. Moody & Co., Bankers (Unincorporated), 374 F. Supp. 465, 480

(S.D. Tex. 1974), aff'd, SEC v. W.L. Moody & Co., 519 F.2d 1087 (5th Cir. 1975). The

complexity and difficulty associated with the receivership are highly relevant factors in

determining the reasonableness of professional fees. See, SEC v. Fifth Ave. Coach Lines, Inc.,

364 F. Supp. 1220, 1222 (S.D.N.Y. 1973) (awarding interim fees and expenses to law firm for

role in receivership and noting that it involved wide variety of complex legal matters requiring
4
   The movant bears the burden of proving that the compensation requested is reasonable, and satisfaction of this
burden requires that the movant present records from which the court may determine the nature of the work done,
the need for it, and the amount of time reasonably required. Louisiana Power, 50 F.3d at 324.

RECEIVER'S SECOND FEE APPLICATION                                                                     PAGES
    Case 3:20-cv-02910-L Document 220 Filed 02/03/21                              Page 9 of 13 PageID 3072


the time, competence, and diverse resources of a law firm of high caliber). Further, Courts

examine the credentials, experience, reputation, and other professional qualities required to carry

out a court's orders when assessing the reasonableness of the rates charged for services to a

receivership. See, WL. Moody & Co., 374 F. Supp. at 481 (holding that a court should give

"considerable weight" to "a receiver's abilities, as required by the tasks of the receivership"); see

also, Fifth Ave. Coach Lines, Inc., 364 F. Supp. at 1222 (fees awarded in full because they were

based on law firm's usual hourly rate and supported by meticulous records).

           The Receiver submitted detailed descriptions of the matters on which services were

expended, the number of hours billed by each professional, the rates charged by each, and the

lodestar calculation for the fees submitted in this petition. Further, the Receiver's invoices and

this petition demonstrate that billing judgment was exercised in the reduction of the standard

rates charged by the Receiver and his firm 5, and in discounting the total invoices of not only the

Receiver, but also the invoices of the Receiver's law firm and the Receiver's accountants.

Finally, the Receiver requests that the Court judicially notice the much higher hourly rates

approved in other receiverships in Texas. 6

           The request for approval of the disbursements is also consistent with the "Johnson

factors" set forth by the Fifth Circuit Court of Appeals in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714 (5th Cir. 1974). Based on the lodestar calculation and the Johnson factors



5 The   Receiver's standard hourly rate is $450, but it is discounted for receivership work to $390.
6
  See, for example, Securities and Exchange Commission v. Correll; Case No. 4:05-CV-472, in the United States
District Court for the Eastern District of Texas, Sherman Division (approving Receiver fees of $400 per hour and
lead counsel fees of$585 per hour); SEC v. Amerifirst Funding, Inc., et al., Cause No. 3:07-CV-01188, Docket No.
117, in the United States District Court for the Northern District of Texas; Receiver's counsel's rates, discounted by
10-20% is $420 per hour; SEC v. W Financial Group, LLC, et al., Cause No. 3:08-CV-0499-N, Docket No. 65, in
the United States District Court for the Northern District of Texas; Receiver's counsel's rate is $510 per hour, and
$165 per hour for a law clerk; CFTC v. Pousa; Case No. 1: l 2-cv-00862 in the United States District Court for the
Western District of Texas, Austin Division (approving Receiver fees in excess of $600 per hour); and Securities and
Exchange Commission v. Stanford International Bank, Ltd., et al.; Case No. 3:09-CV-0298-N, in the United States
District Court for the Northern District of Texas, Dallas Division (approving Receiver fees of $440 per hour and
lead counsel fees of $420 to $500 per hour).

RECEIVER'S SECOND FEE APPLICATION                                                                          PAGE9
 Case 3:20-cv-02910-L Document 220 Filed 02/03/21                   Page 10 of 13 PageID 3073


discussed above, the Receiver believes that the fees submitted are appropriate, just, and

reasonable.

       A.      The Time and Labor Required. The Receiver respectfully directs the Court's

attention to the foregoing summary schedule of unpaid fees and expenses, which identifies the

total number of hours billed by the Receiver, the Receiver's attorneys and accountants (663.10

hours) from October 25, 2020 through December 21, 2020.

       B.      The Novelty and Difficulty of the Questions.             Federal equity receiverships

require extensive experience in order to act swiftly and efficiently in securing assets, obtaining

documents and data to find additional assets, and to communicate with investors and law

enforcement agencies. As set forth in Receiver's Second Report filed with the Court and the

detailed invoices attached hereto the Receiver and his personnel, devoted a great deal of time

responding to worried calls from investors, building the database of investors to use for the

claims process, communicating with various State regulatory bodies regarding consent orders or

pending regulatory actions, deposing each of the individual Defendants, investigating other

entities owned or controlled by the Defendants, seeking to recover $550,000 transferred by

Lucas Asher out of an account that should have been frozen by Bank of America, seeking to gain

access to the digital platforms used by the Defendants, including google, making demand upon

salespersons for the Defendants to turn over records regarding the commissions they received,

investigating the real properties owned in Philadelphia; and communicating with third parties to

identify interests subject to the receivership and liquidation of such interests.

       C.      The Skill Requisite to Perform the Service. The Receiver believes the services

performed in this case to date required individuals possessing considerable experience in the

administration of receiverships, claims processes, distribution plans, asset seizure, collection and




RECEIVER'S SECOND FEE APPLICATION                                                         PAGE 10
    Case 3:20-cv-02910-L Document 220 Filed 02/03/21               Page 11 of 13 PageID 3074


litigation.      The Receiver, Scheef & Stone, L.L.P., and Brandlin & Associates, for which

disbursement approval is sought, have considerable experience in such areas.

           D.        The Preclusion of Other Employment Due to Acceptance of the Case. Neither

the Receiver, Scheef & Stone, LLP, nor Brandlin & Associates declined any representation

solely because of their services in this case, although the scope of the receivership is so broad

that it requires substantially most of the Receiver's time.

           E.        The Customary Fee. The hourly rates sought herein for the Receiver and the

Receiver's attorneys and accountants are substantially lower than the rates charged by other

practitioners of similar experience levels in Texas. Indeed the per hour rates charged by the

Receiver's counsel whose fees are included herein (ranging between $200 - $435 charged for

attorneys) are $100 to $200 per hour lower than the rates charged on other receiverships pending

in Texas. 7 The lodestar rate of $262 per hour also demonstrates that when appropriate the

Receiver is having work performed by less expensive attorneys or legal assistants.

           F.        Whether the Fee is Fixed or Contingent. The Receiver's fees and his counsel's

fees are fixed insofar as monies exist by way of Receivership Assets from which to pay such

fees, but payment of the fees and expenses is subject to approval by the Court.

           G.       Time Limitations Imposed by the Client or Other Circumstances. There were

no time limitations imposed for this period other than the Receiver continuing to move promptly

to identify and seize assets and expedite building the investor database so that a claims process

can be conducted and funds recovered by the Receiver can be distributed to the investor victims.

           H.       The Amount Involved and the Results Obtained. The fees for which payment

is sought were for work summarized previously.           The Receiver's attorneys and accountants

contributed significantly to the Receiver's recovery of monies.          The receivership account


7
    See footnote 6, supra.

RECEIVER'S SECOND FEE APPLICATION                                                       PAGE 11
    Case 3:20-cv-02910-L Document 220 Filed 02/03/21                    Page 12 of 13 PageID 3075


currently has a balance in excess of $8 million - an increase of more than $2 million since the

Receiver's First Fee Application. The Receiver has also seized numerous assets consisting of

real and personal property that remain to be liquidated.

        I.      The Experience, Reputation and Ability of the Attorneys. Scheef & Stone, the

Receiver's primary counsel, include numerous attorneys who have experience in representing

equity receivers in federal securities or commodities enforcement cases, and have done so for

numerous years. The reputation of Scheef & Stone is recognized and respected in these fields.

Mr. Crawford has served as a receiver in more than 12 federal court cases brought by either the

CFTC or the Securities and Exchange Commission, with Scheef & Stone as Mr. Crawford's

counsel.

        J.      The Undesirability of the Case. The representation of the Receiver incident to

this case has not been undesirable.

        K.      The Nature and Length of the Professional Relationship with the Client.

Scheef & Stone has represented the Receiver in numerous prior receiverships, including a

receivership before this Court. 8

        L.      Awards in Similar Cases. The Receiver believes the fees requested in this case

for his counsel are less than or equal to those which have been awarded in similar cases in

federal courts in Texas.

                                                III.
                                            CONCLUSION

        In conclusion, in accordance with the SRO, the Receiver represents that the fees and

expenses included in this Application were incurred in the best interests of the Receivership

Estate, and the Receiver requests authority for payment of such fees and expense.



8
  See Securities and Exchange Commission v. Alan Todd May and Prosper Oil & Gas, Inc, Case No. 3: 10-CV-0425-L
in the United States District Court for the Northern District of Texas, Dallas Division.

RECEIVER'S SECOND FEE APPLICATION                                                               PAGE 12
 Case 3:20-cv-02910-L Document 220 Filed 02/03/21                 Page 13 of 13 PageID 3076




       Respectfully submitted February 3, 2021.

                                                     RECEIVER KELLY M. CRAWFORD

                                                     Isl Kelly M Crawford
                                                     Kelly M. Crawford, Receiver
                                                     State Bar No. 05030700

                                                     Scheef & Stone, LLP
                                                     500 N. Akard Street, Suite 2700
                                                     Dallas, Texas 75201
                                                     Telephone: 214.706.4200
                                                     Telecopier: 214. 706.4242


                             CERTIFICATE OF CONFERENCE


        The undersigned certifies that this Motion and true and correct copies of the invoices that
are exhibits to this Motion were provided to Richard Foelber and JohnMarc Buffa of the Plaintiff
U.S. Commodity Futures Trading Commission, as representatives of the Plaintiffs, for review on
January 20, 2021. In addition, on February 1, 2021 this Motion and true and correct copies of
the redacted invoices that are exhibits to this Motion were provided to Arnold Spencer, Esq.,
counsel for Defendants Lucas Asher and Simon Batashvili. Mr. Buffa indicated the U.S.
Commodity Futures Trading Commission is unopposed to the relief sought. Mr. Spencer
indicated Defendants Asher and Batashvili are unopposed to the relief sought.



                                                     Isl Kelly M Crawford
                                                     KELLY M. CRAWFORD



                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on February 3, 2021 I electronically filed the foregoing
document with the clerk of the U.S. District Court, Eastern District of Texas, using the electronic
case filing system of the court, and the electronic case filing system sent a "Notice of Electronic
Filing" to the attorneys of record.

                                             Isl Kelly M Crawford
                                             KELLY M. CRAWFORD



RECEIVER'S SECOND FEE APPLICATION                                                       PAGE 13
